Citation Nr: 1725156	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1972 and from December 1980 to May 1982.  .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2016 for further development.

Prior to the remand, the Veteran and his spouse presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with his claims folder.  These claims were remanded by the Board in July 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's ischemic heart disease, diabetes mellitus, and any right and left lower extremity peripheral neuropathy were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  



CONCLUSIONS OF LAW

The criteria for service connection for ischemic heart disease, diabetes mellitus, and right and left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arteriosclerosis, diabetes mellitus, and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes ischemic heart disease, diabetes mellitus, and peripheral neuropathy as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  For this presumption of service connection to apply, the Veteran must have either set foot in the Republic of Vietnam during the Vietnam Era, served in its inland waterways, or show actual exposure to Agent Orange in service.  Haas v Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008); 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records do not mention the disabilities at issue.  Instead, while the Veteran was in service, he provided some negative responses to some questions asked regarding some or all of them.  Post-service, a February 2002 private medical record reports that the Veteran had a history of diabetes but not heart disease.  In February 2003, the Veteran was suspected to have coronary artery disease after he was admitted following substernal chest pain.  A diagnosis of diabetes mellitus was reported at the time also.  A February 2004 private medical record shows diagnoses of diabetes mellitus and coronary artery disease.  

In March 2016, a nurse practitioner stated that through medical records received and medical treatment given for the diagnosis of diabetes, lower extremity neuropathy, and ischemic heart disease, it was her medical opinion that these ailments are caused by exposure to Agent Orange during the Veteran's service.  

Service personnel records show that the Veteran served on the U.S.S. MIDWAY (a large aircraft carrier) from December 1970 to June 1971.  During his February 2006 hearing, he reported that he was a boiler technician aboard the ship, and he alleged that he was exposed to Agent Orange while aboard.  He denied having set foot in Vietnam during his service.  His contentions include that there was Agent Orange on the 2 cans of beer that he was provided during a party on ship; that airplanes on his ship might have had Agent Orange on them (but that they were not allowed to get near them or touch them); that food they were provided might have been contaminated with Agent Orange; and that he slept one deck above the flight deck, as it was cooler than elsewhere.  Also, from where his ship was stationed in the Gulf of Tonkin, he could see land.  

Thereafter, the Board remanded the case to the RO in July 2016 for additional development.  As a consequence of the remand, the service department reviewed the 1970 and 1971 command histories and the 1971 deck logs for the U.S.S. MIDWAY, and indicated that the U.S.S. MIDWAY had not been in Vietnamese waters between December 1970 and June 30, 1971.  Instead, those records indicated that she was in California until April 16, 1971.  On May 17, 1971, she was underway from Subic Bay to Yankee Station in the Gulf of Tonkin.  On June 10, 1971, she was underway for Yokosuka, Japan.  On June 29, 1971, she was underway from Yokosuka to Yankee Station.  The service department stated that the history and deck logs do not document that the ship docked, or that it transited inland waterways, or that the ship's personnel stepped foot in the Republic of Vietnam.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's ischemic heart disease, diabetes mellitus, and any right and/or left lower extremity peripheral neuropathy.  The preponderance of the evidence is against a finding that any of these disabilities were manifest in service or within one year thereafter.  Instead, the first clinical evidence of these disorders is many years after service.  Further, no probative competent evidence of record relates them to any incident of service.  Additionally, the preponderance of the evidence shows that the Veteran did not serve/set foot in the Republic of Vietnam during the Vietnam Era to trigger the presumption of herbicide exposure.  To the contrary, he denied having set foot in Vietnam; and the closest the best evidence (from the service department based on command histories and ship logs) shows he got, was to Yankee Station, which reference materials show is approximately 190 kilometers off the coast of Vietnam, and outside of its territorial waters according to the service department.  While it was pointed out during his hearing that he was awarded the Vietnam Service Medal, this does not show that he served/set foot in Vietnam, as its criteria do not require it.  

Further, exposure to herbicides is otherwise shown.  The Veteran's exposure to herbicides through his activities on the U.S.S. MIDWAY is at best speculative, as reflected by his testimony.  He indicated that there may have been Agent Orange on onboard planes and food, and that it was on beer cans.  He has provided no sound or credible evidence for his assertion that it was on beer cans.  Furthermore, he has not demonstrated that he is an expert in identifying Agent Orange or that he otherwise has a sound basis for knowing that it was onboard or that he was exposed to it.  The opinion from the nurse practitioner, is without probative value as it is predicated on an inaccurate fact.  For these reasons, the preponderance of the evidence indicates that the Veteran was not exposed to herbicides in service.  

The Veteran noted in February 2014 that other "blue-water" Veterans have had their claims granted.  However, each claim is to be decided on the evidence being considered, and in this Veteran's case, the evidence before VA does not support an allowance of the claims.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Board is unable to grant the benefits sought, it would like to thank the Veteran for his lengthy and honorable service.  


ORDER

Service connection for ischemic heart disease, diabetes mellitus, and right and left lower extremity peripheral neuropathy is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


